EXHIBIT 10.55

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made as of the 26th day of
March 2007, effective as of January 1, 2007 between CECO Environmental Corp.
(the “Company”), a Delaware corporation, and Can-Med Technology, Inc. d/b/a
Green Diamond Oil Corp. (“Green Diamond”).

WHEREAS, Green Diamond wants to provide management and financial consulting
services to the Company that will involve advising the Company on corporate
policies, marketing, strategic and financial planning, and mergers and
acquisitions and related matters;

WHEREAS, the Company believes that Green Diamond’s skills, expertise and
qualifications will be valuable to its business; and

WHEREAS, the Company desires to engage Green Diamond and Green Diamond desires
to be engaged by the Company to provide consulting services to the Company on
the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt, adequacy and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

1. Engagement. The Company hereby engages Green Diamond to render to it the
consulting services herein described and Green Diamond hereby accepts such
engagement.

2. Duties. The Company and Green Diamond agree that Green Diamond shall provide
consulting services regarding the Company’s corporate policies, marketing,
strategic and financial planning, including long and short-term goals, mergers
and acquisitions and other business combinations, financing, growth plans and
other related matters.

3. Compensation. As compensation for the consulting services to be rendered
hereunder, the Company shall pay to Green Diamond a consulting fee of $30,000
per month until the termination of this Agreement (“Monthly Fees”) payable in
advance on or prior to the first business day of each month at Green Diamond’s
offices in Toronto, Ontario or such other address as Green Diamond shall direct.
The Company and Green Diamond will review the amount of the Monthly Fees on an
annual basis in December of each year, provided that the amount shall not be
decreased in any year without the written consent of Green Diamond.

4. Term. This Agreement shall terminate December 31, 2011, unless terminated
earlier as provided below upon the occurrence of any of the following events:

(a) At the Company’s or Green Diamond’s option if the Company or Green Diamond,
respectively, pursuant to or within the meaning of any Bankruptcy Law:
(i) commences a voluntary case; (ii) consents to the entry of an order for
relief against it in an involuntary case; (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property; or (iv) makes a
general assignment for the benefit of its creditors. For purposes of this
Agreement, the term “Bankruptcy Law” shall mean Title 11, United States Code, or
any similar federal or state law for the relief of debtors. For purposes of this
Agreement, the term “Custodian” shall mean any receiver, trustee, assignee,
liquidator or similar official under any Bankruptcy Law.



--------------------------------------------------------------------------------

(b) At the Company’s or Green Diamond’s option, respectively, if a court of
competent jurisdiction enters an order or decree under any Bankruptcy Law that:
(i) is for relief against Green Diamond or the Company, respectively, in an
involuntary case; (ii) appoints a Custodian (defined below) for all or
substantially all of the property of Green Diamond or the Company, respectively;
or (iii) orders the liquidation of Green Diamond or the Company, and the order
or decree remains unstayed and in effect for 90 days.

(c) At the Company’s option for Cause. For purposes of this Agreement, “Cause”
shall mean:

(i) willful and material breach by Green Diamond of any provision of this
Agreement; provided the Company has delivered to Green Diamond a written notice
setting forth with particularity such breach and shall have given Green Diamond
an opportunity to meet with the Company and to cure such breach within 15
business days following delivery of such written notice;

(ii) any act by Green Diamond of material fraud or dishonesty including, but not
limited to, stealing or falsification of company records, with respect to any
aspect of the business of the Company or its affiliates; or

(iii) misappropriation of company funds.

(d) At Green Diamond’s option, upon a Change of Control of the Company. For
purposes of this Agreement “Change of Control” means any of the following
events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of 50% or more of either (A) the then
outstanding shares of Common Stock of the Company or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors; provided, however, that the following
acquisitions shall not constitute a Change of Control: (I) any acquisition by
the Company or (II) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; or

(ii) Individuals who, as of the effective date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the effective date of the plan
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then compromising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended) or

 

2



--------------------------------------------------------------------------------

other actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board of Directors of the Company; or

(iii) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company.

5. Severance Fee. In the event this Agreement is terminated for any reason other
than the Company’s termination of this Agreement for the reasons set forth in
Section 4(c), the Company shall pay to Green Diamond a severance fee (“Severance
Fee”) equal to the amount of the remaining aggregate Monthly Fees that Green
Diamond would have received had this Agreement not terminated, provided that
such amount shall not exceed, when taking into account all amounts considered
for purposes of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), an amount equal to one dollar less than 300% of Green Diamond’s
“base amount” (as defined in Section 280G(b)(3) of the Code).

6. No Quotas. Green Diamond’s consulting arrangement hereunder shall not be
subject to any quotas or other similar type of performance measurement.

7. Green Diamond’s Availability. Green Diamond shall not be required to provide
services to the Company for a specified number of hours or at predetermined
times, other than as may be agreed upon between Green Diamond and the Company,
from time to time, provided that Green Diamond shall continue to provide
services at substantially the level as provided on the date hereof.

8. Independent Contractor Status. Nothing set forth herein shall be deemed or
construed to create a joint venture relationship or a partnership relationship
between Green Diamond and the Company or any officers or directors of Green
Diamond, it being the express intention of the parties hereto that Green
Diamond, in performing services hereunder, is an independent contractor and has
no authority to bind the Company. Green Diamond agrees that neither it nor any
of its officers and directors, acting in their capacity as officers or directors
of Green Diamond, will represent or hold themselves out as joint venturers or
partners of the Company, nor represent that they have any authority to contract
for or bind the Company in any manner.

Green Diamond’s employees and independent contractors shall at all times remain
employees and independent contractors, respectively, of Green Diamond. Green
Diamond shall be solely responsible for the payment of each of its:
(i) employee’s benefits and entire compensation, including employment taxes,
worker’s compensation and any similar taxes associated with employment; and
(ii) independent contractor’s compensation.

Green Diamond and the Company acknowledge that Phillip DeZwirek (“DeZwirek”) the
Chief Executive Officer, a director and a controlling shareholder of the Company
is an executive officer and a director of the Company and that this Agreement
and the performance by Green Diamond of consulting services hereunder shall not
affect the Company’s relationship with DeZwirek or the ability of DeZwirek to
bind the Company when acting in such capacities.

9. Mutual Representations. Warranties and Covenants. Each party represents and
warrants to the other that it is not a party to any agreement, contract or
understanding which will in any way restrict or prohibit it from entering into
this Agreement and performing

 

3



--------------------------------------------------------------------------------

its obligations hereunder in accordance with the terms and conditions of this
Agreement. Each party represents and warrants to the other that it has the
requisite corporate authority and other approvals necessary to enter into this
Agreement and that all approvals required for the execution, delivery and
performance of the terms and conditions of this Agreement have been received.
Each party agrees that it shall comply with all applicable federal and state or
other laws, rules and regulations in the performance of its responsibilities and
the exercise of its rights hereunder.

10. The Company’s Approvals. The Company represents and warrants to Green
Diamond that the consulting arrangement between Green Diamond and the Company
and this Agreement have been approved by the Company’s Board of Directors.

11. Other Activities of Green Diamond. Green Diamond and its principals have the
right to engage in such other business activities or businesses as they may
choose, except that during the term of this Agreement Green Diamond may not
engage in consulting relationships with businesses that directly compete with
the business activities of the Company.

12. Indemnification. Each party shall indemnify and hold the other (including
its officers, directors, employees and agents) harmless from and against any and
all losses, liabilities, damages and expenses (including legal fees and expenses
to be paid as incurred), judgments, fines, settlements and all other amounts
arising out of any and all claims, costs, demands, actions, suits, or other
proceedings (whether civil, criminal, administrative or investigative) in which
the indemnified parties may be involved as parties or threatened to be involved
or otherwise incurred by any of such indemnified parties arising out of or
resulting from the failure by such indemnifying party or any person employed by
such party to comply with the terms of this Agreement, any applicable federal,
state or other law, rule or regulation relating to the provision of services
under this Agreement or any gross negligence or willful misconduct of such
indemnifying party occurring or alleged to have occurred in connection with or
as a result of the performance or failure to perform services under this
Agreement. The provisions of this section shall survive termination of this
Agreement for a period of three years.

Expenses incurred in investigating claims related to and defending a civil,
criminal, administrative or investigative action, suit or other proceedings
shall be paid by the indemnifying parties as incurred by the indemnified parties
if so requested by the indemnified parties.

The indemnification provided hereby shall be in addition to any other rights to
which the indemnified parties may be entitled under any agreement, as a matter
of law or otherwise.

If the right to indemnification provided shall to any extent be invalid,
unenforceable or unavailable, a right of contribution shall exist for the
benefit of the indemnified parties, to the extent of 99% of any and all losses,
claims, damages, liabilities and expenses to which the indemnified parties may
become liable, or if such level of contribution is not enforceable or otherwise
invalid, in such amounts as are appropriate to reflect equitable considerations
and the relative faults of each party. Such contribution provisions shall be in
addition to any right to contribution otherwise available to the indemnified
parties.

13. Severability. Each of the terms and provisions of this Agreement is and is
to be deemed severable in whole or in part and, if any term or provision or the
application thereof in any circumstance should be invalid, illegal or
unenforceable, the remaining terms and provisions or the application thereof to
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and shall remain in full force and
effect.

 

4



--------------------------------------------------------------------------------

14. No Exclusive Rights. During the term of this Agreement, the Company shall
not grant any rights to any third parties or enter into any exclusive agreements
or arrangements with any third parties that would prevent Green Diamond from
performing services hereunder.

15. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, to the other parties hereto at his or
its address as set forth on the signature page of this Agreement and shall be
deemed received when delivered, or three days after mailing, respectively. Any
party may change the address to which notices, requests, demands, and other
communications hereunder shall be sent by sending written notice of such change
of address to the other parties in the manner above provided.

16. No Assignment. Neither Green Diamond nor the Company may assign, transfer,
pledge, encumber, hypothecate or otherwise dispose of its rights or obligations
under this Agreement, and any such attempted delegation, assignment or
disposition by any such party shall be null, void and without effect, unless the
other party consents thereto; except, that Green Diamond may assign or transfer
its rights hereunder to a successor corporation controlled by DeZwirek.

17. Waiver. Waiver by any party hereto of any breach or default by another party
in respect of any of the terms and conditions of this Agreement shall not
operate as a waiver of any other breach or default, whether similar to or
different from the breach or default waived.

18. Entire Agreement: Modification. This writing sets forth the entire agreement
and supersedes all prior agreements among the parties respecting the subject
matter hereof. No modification or amendment of this Agreement or waiver or
cancellation of any provision hereof shall be valid except by a written document
signed by all parties hereto.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Ohio.

20. Dispute Resolution - Arbitration. All disputes arising out of or in
connection with this Agreement, or for the breach thereof; shall be referred to
and finally settled by arbitration (without being submitted to any court in the
United States or elsewhere). Such arbitration shall take place in Cincinnati,
Ohio, U.S.A. in accordance with the Commercial Rules of Procedure of the
American Arbitration Association (“AAA”) by three arbitrators approved by the
AAA, and shall be limited in duration to two days. The award rendered shall be
final and binding upon both parties hereto, and judgment upon the award rendered
may be entered in any court of competent jurisdiction.

21. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Green Diamond’s termination of engagement with
the Company, the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Green Diamond) until the date that is six months
following Green Diamond’s termination with the Company (or the earliest date as
is permitted under Section 409A of the Code) and (ii) if any other payments of
money or other benefits due to Green

 

5



--------------------------------------------------------------------------------

Diamond hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible without any additional liability for the
Company, in a manner, determined by the Compensation Committee of the Company,
that does not cause such an accelerated or additional tax.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CECO ENVIRONMENTAL CORP. By:  

/s/ Dennis W. Blazer

Title:   CFO Address:   3120 Forrer Street   Cincinnati, OH 45209

Can-Med Technology, Inc.

d/b/a Green Diamond Oil Corp.

By:  

/s/ Phillip DeZwirek

Title:   President Address:  

505 University Avenue, Suite 1400

Toronto, Ontario

Canada M50 1X3

 

6